Title: From Thomas Jefferson to Craven Peyton, 11 March 1824
From: Jefferson, Thomas
To: Peyton, Craven

Letter from Thomas Jefferson.The following letter from the distinguished patriot and statesman Thomas Jefferson to Mr. Peyton of Washington City, was handed us a few days since for publication by Lewis Hamersly, Esq., of Lancaster City, who has the original in his possession. It is interesting from the fact that it shows that notwithstanding the pressing and important duties of the lofty positions held by Mr. Jefferson during the greater portion of his life, he still found time to devote to agricultural pursuits. From the readiness with which he discourses in regard to the vegetables referred to in the letter, it is apparent that the subject was a familiar one to him.To Mr. Peyton, Mount Eagle.Thos. Jefferson returns his thanks to Mr. Peyton for the cabbages he has been so kind as to send and which are very fine. He sends Mr. Peyton some seeds of the Sweet Kale. He sends him two other kinds of seeds because they are rare and valuable. The Sprout Kale is to be sown and transplanted as cabbages, but not to be taken up in winter. It begins in December to put out a multitude of sprouts of which it will furnish two or three successive crops thro’ the winter. The main plant is not eatable, requires rich land.The Dwarf tomato is earlier, later, and hardier than the common kind. It will spread itself into waste parts of your garden like a weed. He salutes Mr. Peyton with esteem and respect.Monticello,
Mar. 11—24.